Citation Nr: 1241083	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-31 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability; and if so, whether the criteria for service connection are met.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from May 2002 to June 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for a left knee disability on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In its statement of the case, the RO announced that it had found new and material evidence to reopen the claim.  The Board is, nonetheless, required to make its own determination on this question.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In March 2003, the RO denied the Veteran's claim for service connection for residuals of left knee surgeries with degenerative joint disease.  The Veteran did not appeal within one year of being notified.   

2.  Evidence associated with the claims file since the last denial in March 2003, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability; and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's underlying left knee disability, as oppose to symptoms, was permanently worsened by service.



CONCLUSIONS OF LAW

1.  The evidence received since the RO's last denial in March 2003 is new and material; and the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

2.  A left knee disability was incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1111, 1131, 1153, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

In view of the Board's favorable decision in this appeal for reopening the claim for service connection for a left knee disability, further assistance is unnecessary to aid the Veteran in substantiating the claim.  

II.  Petition to Reopen Claim for Service Connection

The RO originally denied service connection for a left knee disability in March 2003 on the basis that the Veteran did not meet medical fitness standards due to pre-existing left knee conditions; and the absence of medical evidence showing aggravation of left knee conditions in active service.  

The evidence of record at the time of the last denial of the claim in March 2003 included the Veteran's service treatment records; private records showing treatment and surgeries performed on the Veteran's left knee prior to active service; and statements by the Veteran.

During medical pre-screening in March 2002, the Veteran reported having knee surgeries in 1984 and in 1989.  The Veteran submitted medical documentation of the surgeries, and his request for a medical waiver for military enlistment was approved.  An orthopedic consultation completed in March 2002 revealed the following anatomical deficits of the Veteran's left knee:  patella instability (corrected, good result); torn medial meniscus (resected 1989); degenerative joint disease (narrowing medial compartment, loose bodies, and moderate effusion); and absent anterior cruciate ligament.  

Service treatment records show that the Veteran presented for clinical treatment for a pre-existing medical condition of the left knee in May 2002; and that he was to return to the clinic if symptoms increased.  Later that same month, the Veteran reported left knee pain and body pain all over from twitches; and reported that he never had twitches before, and that all of his muscles were tense.  The Veteran reported having left knee pain for the prior nine days, and reported a history of prior knee surgeries.  He reported increased pain with activities.  On examination, sensory and pulses were intact; the examiner noted effusion.  The examiner commented that an adequate examination of the left knee then was not possible due to swelling.  The assessment was left knee effusion.  Examination of the Veteran's left knee a few days later revealed normal strength, normal gait, normal gross neurological examination, normal reflexes, and normal active range of motion.  Ligament testing was abnormal.  The assessment was existed prior to service:  chronic left knee pain, diffuse anterior laxity, unstable.  Medications were prescribed to assist the Veteran's condition to return to baseline, and separation was recommended.

In June 2002, the Veteran stated that his left knee gave out all the time; and that he could not lift more than five or ten pounds.  He also walked with a cane.

Based on this evidence, the RO concluded that the evidence submitted failed to establish that a left knee disability was incurred in service, or permanently aggravated by service.  The Veteran was informed of the RO's denial in March 2003, and he did not appeal.

The present claim was initiated by the Veteran in September 2008.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since March 2003 includes private records that show treatment in June 2002, and that recommend a total knee replacement in March 2005; a January 2009 VA examination report; a February 2009 VA addendum; and statements by the Veteran.

The report of the January 2009 VA examination includes an opinion that the Veteran's left knee condition worsened post-running during active service, setting up the need for a total knee arthroplasty.

The February 2009 VA addendum includes an opinion that the Veteran's left knee degenerative joint disease, status-post two surgeries, was not aggravated beyond a natural progression while the Veteran was in active service.

Much of this evidence, except for a few duplicate documents, is new; it was not previously of record and is not cumulative. 

The newly submitted evidence is also relevant, and shows a continuity of increased severity of the Veteran's left knee disability since active service.  While the Veteran's statements are not competent to link the continuous symptomatology to a specific current condition or aggravation of that current condition (see generally Savage v. Gober, 10 Vet. App. 488, 495 (1997)), he is competent to offer statements of first-hand knowledge of his in-service and post-service experiences.   Given the presumed credibility, the additional evidence reveals increased severity of symptoms during active service and a continuity of symptomatology of left knee disability post-service; and raises a reasonable possibility of substantiating the claim for service connection.

Likewise, despite the negative opinion expressed in the February 2009 addendum, the Board finds that the examiner's initial opinion in the January 2009 report provides a plausible link between the Veteran's current residuals of a total left knee replacement and his in-service chronic left knee pain, as documented in service treatment records.

Hence, the Veteran's application to reopen the claim for service connection for a left knee disability must be granted.  38 U.S.C.A. § 5108.

III.  Service Connection 

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  As the Board is granting the benefit sought (service connection for a left knee disability), the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran contends that his current left knee disability, to include status-post total knee replacement, is the result of aggravation of a preexisting disease or disability in service.

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2012).  

Service connection or aggravation may also be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2012).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002). 

When a preexisting disease or injury is noted on the entrance examination report, section 1153 provides that "[a] preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  With regard to veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where a pre-service condition underwent an increase in severity during service. 38 C.F.R. § 3.306(b) (2010); Cotant v. Principi, 17 Vet. App. 116, 124, 130 (2003).  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute sufficient evidence for a non-combat veteran to show increased disability for section 1153 purposes unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

A 1984 letter from the Veteran's orthopedic surgeon, John C. Becker, M.D., reflects that the Veteran had been under continuing care for a left knee problem.  In November 1983, the Veteran was seen with a six-month history of intermittent locking and swelling.  He reported having a twisting injury, followed by swelling.  An arthrogram at the time revealed a tear of the posterior horn of the meniscus.  In November 1984, the Veteran underwent left knee surgery.  In July 1989, the Veteran report several episodes of instability of the left patella, and underwent surgical correction in August 1989.

A 1992 letter from Dr. Becker reflects that the Veteran had a menisectomy in 1984, and a tibial tubercle transfer in 1989.  The Veteran again twisted his left knee in November 1991, and was treated with a cylinder cast followed by physical therapy.  In 1992, Dr. Becker stated that the Veteran's left knee was basically back to baseline:  he had no pain, no limitation of motion, and had begun doing light jogging.  Examination of the left knee in 1992 revealed a moderate effusion; the patella was not tender or unstable, and there was no ligamentous instability.  X-rays showed satisfactory positioning of the patella, with degenerative change both in the patellofemoral and medial compartments of the left knee.  Dr. Becker commented that the Veteran had made a satisfactory recovery, and should require no further medical treatment for his November 1991 injury.

In February 1992, the Veteran reported an inability to regain satisfactory function in his left knee.  He reported an inability to walk up and down ramps with even minimal weight; and had been unable to resume recreational activities such as jogging.  X-rays showed advancing degenerative changes in the medial compartment.  Dr. Becker informed the Veteran that, at this stage, he was a candidate for a high tibial osteotomy for realignment when symptoms warranted it.

A January 2002 letter from Dr. Becker reflects that the Veteran had not been seen for knee problems since the early 1990s; and that the Veteran recently reported that he could workout in the gym almost to an unlimited extent.  The Veteran reported having full mobility in his joints; and that he rode a mountain bike, rock climbed, and jogged four miles every other day.  The Veteran also reported having the ability to do a significant amount of weight-lifting with his legs.

A February 2002 letter from Dr. Becker reflects that he examined the Veteran, and that the Veteran was asymptomatic at the time with regard to his left knee.  The Veteran specifically denied having pain, swelling, giving way, or locking.  Examination in February 2002 revealed full range of motion, no effusion, and no instability; and no patellar apprehension, crepitus, or tenderness.  X-rays revealed no change in the left knee.  Dr. Becker noted that both sets of X-rays showed degenerative changes, but that there was no progression.  

Here, the record reflects that the Veteran's history of knee surgery was noted at enlistment.  A pre-existing injury or disease noted at enlistment will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2012).  The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b); see also VAOPGCPREC 3-03 (July 16, 2003).

Service treatment records show that the Veteran presented for clinical treatment for a pre-existing medical condition of the left knee in May 2002.  Records show that he was to return to the clinic if symptoms increased.  Later that same month, the Veteran reported left knee pain and body pain all over from twitches.  He reported that he never had twitches before, and that all of his muscles were tense.  The Veteran reported having left knee pain for the prior nine days.  He also reported a history of prior knee surgeries.  The Veteran reported increased pain with activities.  On examination, sensory and pulses were intact; the examiner noted effusion.  The examiner commented that an adequate examination of the left knee then was not possible due to swelling.  The assessment was left knee effusion.  Examination of the Veteran's left knee a few days later revealed normal strength, normal gait, normal gross neurological examination, normal reflexes, and normal active range of motion.  Ligament testing was abnormal.  The assessment was existed prior to service:  chronic left knee pain, diffuse anterior laxity, unstable.  Medications were prescribed to assist the Veteran's condition to return to baseline, and separation was recommended.

X-rays taken in May 2002 reveal post-surgical changes with two metallic screws proximal tibia from anterior aspect; degenerative changes of the knee joint including patella with narrowed medial knee joint compartment.  No recent fracture was seen.  There was suprapatellar effusion with tiny calcifications of unknown etiology.  Prior films were not available for comparison.

Proceedings of the Entrance Physical Standards Board reveal that the Veteran was identified during his first week of initial enlistment training as having an existing prior to enlistment medical condition; and that the Veteran was unable to train, secondary to pain.  Objective findings included an obvious large vertical scar on knee, 1+ effusion, full range of motion with pain, 3+ anterior cruciate ligament laxity, and medial joint line tenderness to palpation. The diagnosis was chronic left knee instability with chronic pain.  Records show that the Veteran did not meet the medical fitness standards for enlistment, and was separated from active service in June 2002. 

The post-service records include private treatment notes by Dr. Becker, indicating that the Veteran had returned in June 2002 and had reported injuring his left knee in basic training.  The Veteran described the injury as patella dislocation.  On examination, range of motion of the left knee was from 0 degrees to 70 degrees; there was small effusion.  There was no medial patellar tenderness.  X-rays reportedly were negative.  Dr. Becker discussed rehabilitation, and advised the Veteran to return for non-resolution.

Records show that the Veteran returned to Dr. Becker in October 2004, with increased pain in both knees-right greater than left; the Veteran was advised to have surgery.  In January 2005, Dr. Becker indicated that the Veteran had traumatic arthritis in both knees, and that he could not sit for more than one hour.  A total knee replacement was recommended by another orthopedic surgeon in March 2005, based upon findings that it was very difficult for the Veteran to walk.

In January 2009, the Veteran underwent a VA examination for purposes of determining whether a worsening of his left knee disability occurred during active service or during the first post-service year.  The report of that examination also reflects that the Veteran had undergone a total left knee replacement.  

The January 2009 VA examiner reviewed the claims file, and noted the Veteran's reported history of injuring his left knee during a two mile run in basic training; and noted the Veteran's previous left knee injuries and surgeries prior to enlistment.  The Veteran reported that his left knee strain had progressively worsened.  Following examination, the VA examiner opined that the Veteran's left knee disability is as least as likely as not caused by or a result of service-connected disability.  In support of the opinion, the VA examiner noted that the Veteran had three surgical procedures on his left knee, and was granted into active service; and that he was ordered to run, and after two miles, re-injured his left knee.  The VA examiner indicated that the Veteran should not have been doing that kind of stress to his left knee.  The VA examiner also opined that the Veteran's left knee condition worsened post-running, setting up the need for a total knee arthroplasty.

Records show that the Veteran's claims file was returned to the January 2009 VA examiner for an addendum opinion, because the Veteran's claim is not based on whether a left knee disability incurred in active service; but rather, is based on aggravation of a disability existing prior to active service.  In February 2009, the VA examiner opined that the Veteran's left knee degenerative joint disease, status-post two surgeries, was not aggravated beyond a natural progression while the Veteran was in active service.  In support of the opinion, the VA examiner noted the severe left knee injuries prior to active service; and indicated that the Veteran had a "faster natural progression."  The VA examiner indicated that the injury in 2002 was minor, and that X-rays were normal at that time, and the Veteran did heal from this minor flare-up.  The VA examiner also indicated that the Veteran had many "post-military injuries" and eventually a total knee arthroplasty was requested.

Upon review of the record, the Board finds that service connection for residuals of a total left knee replacement is warranted.  Here, there is evidence that the Veteran's pre-existing left knee disability became worse in service so as to warrant a presumption of aggravation.  In that regard, the Veteran's in-service complaints referable to his left knee pain constitute credible evidence of worsening sufficient to warrant the presumption of aggravation.  Moreover, the VA examiner's opinion and addendum, while persuasive, does not meet the high threshold of clear and unmistakable evidence so as to rebut that presumption.  As such, the Veteran's claim of entitlement to service connection for residuals of a total left knee replacement is granted.



ORDER

New and material evidence has been submitted to reopen the claim for service connection for a left knee disability.

Service connection for residuals of a total left knee replacement is granted.



____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


